Citation Nr: 0707471	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purposes of Department of 
Veterans Affairs death benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active service from May 1963 to August 1983.  
He died in October 1995.  The appellee, [redacted], has 
heretofore been found to be the surviving spouse of the 
veteran.  The appellant claims to be the surviving spouse of 
the veteran.  It is her status as the surviving spouse that 
is at issue.  The Board notes that this is a contested claim. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 Administrative Decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The claims file was later transferred 
to the jurisdiction of the RO in Columbia, South Carolina.  

The Board notes that the appellant requested a Travel Board 
hearing during the appeal period.  A review of the record 
shows that a hearing was scheduled in March 2006, but the 
appellant failed to report to the hearing.  Because the 
appellant requested a hearing and failed to report to the 
scheduled hearing, there is no additional development that is 
necessary with regard to the hearing request.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in June 1966.  

2.  The appellant and the veteran stopped living together in 
1975.  

3.  The veteran died in 1995.

4.  The evidence does not reveal that the final period of 
separation between the appellant and the veteran was due to 
the misconduct of the veteran or procured by the veteran, 
without fault of the spouse.  

5.  The probative evidence does not show that the separation 
was by mutual consent and that the appellant and the veteran 
lived apart for purposes of convenience, health, business, 
etc.

CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for the purposes of Department of Veterans 
Affairs death benefits.  38 U.S.C.A. §§ 101, 103, 1304, 1310 
(West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  Note that the 
appellant filed her claim for VA benefits in 1995, prior to 
the effective date of the law and regulations that pertain to 
VA's duty to notify and VA's duty to assist the appellant.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  A review of the 
record shows that the RO has not provided the appellant with 
the notice outlined in Dingess.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date in 
the event that the appellant is recognized as the veteran's 
surviving spouse and Dependency and Indemnity (DIC) 
compensation benefits are awarded, the Board finds that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard  v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that the requirements necessary to establish 
that the appellant was the veteran's surviving spouse for VA 
purposes have not been met.  Consequently, no effective date 
will be assigned; therefore, while she was not notified of 
the evidence pertinent to this element, there is no 
possibility of any prejudice to the appellant.  

In both July and September 1996 letters, the RO informed the 
appellant of the requirements that are necessary to establish 
that she is the veteran's surviving spouse.  She was notified 
that details of her separation from the veteran were 
necessary; that she needed to provide details of whether the 
appellant and the veteran intended to live together again; 
she was notified that information showing the attempts that 
were made to resolve or settle the existing problems was 
necessary; she was informed that she needed to provide the 
amount and dates of the contributions made by the veteran to 
her during the period of separation; and that she needed to 
provide copies of tax returns dated from October 1974 to the 
date of the veteran's death in October 1995.  In additional 
statements, dated in November 1996 and November 1997, the 
appellant was provided with information informing of her of 
the types of evidence that was necessary to substantiate the 
claim.  

Any error in the adequacy of the notice provided to the 
appellant, is not shown to have any effect on the case, or to 
cause injury to the appellant.  The appellant has actively 
participated in the prosecution of her claim.  She provided 
testimony before a hearing officer, she submitted lay 
statements, and she submitted a copy of her marriage 
certificate showing marriage to the veteran.  The claims 
files clearly show that the appellant submitted evidence in 
response to notices from VA as to what was required to be 
considered the veteran's surviving spouse for VA purposes.  
Consequently, any defect in the duty to notify is considered 
to be harmless error.

As for VA's duty to assist the appellant, the record shows 
that the appellant was informed that VA had not received any 
new additional evidence to support the claim; she was invited 
to contact VA with any questions regarding the assistance 
with her claim.  The RO assisted the appellant with 
scheduling her for a Travel Board hearing, which she did not 
appear for.  The appellant has not identified any other 
obtainable medical records or evidence pertinent to the 
claim.  The Board is similarly unaware of any outstanding 
obtainable evidence.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements.  

II. Applicable Law and Regulations

In general, dependency and indemnity compensation benefits 
are payable to the surviving spouse, child, or parent of a 
veteran if the veteran died from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.5 (2006).  

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  See 38 C.F.R. 
§ 3.53(a).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  See 38 C.F.R. § 3.53(b).  

The Board observes that VA received the appellant's claim in 
1995.  Note that prior to February 1997, the version of the 
regulation that was in effect defined the terms "wife," 
"widow," "spouse," and "surviving spouse."  The applicable 
regulation was revised in February 1997 for the stated 
purpose of replacing any gender-specific language in the 
regulation with gender-neutral language.  The amendment 
deleted any reference in 38 C.F.R., Part 3, to "wife," 
"husband," "widow," or "widower," and replaced those terms 
with "spouse" or "surviving spouse."  The definition of 
"wife" and "widow" in 38 C.F.R. § 3.50 was, therefore, 
removed, and the identical definition applied to "spouse" and 
"surviving spouse."  The regulation did not make any 
modification to the requirements for establishing an 
individual's status as the veteran's spouse (wife) or 
surviving spouse (widow).  See Spouse and Surviving Spouse, 
62 Fed. Reg. 5528 (Feb. 6, 1997).  

Because the amendment to the regulation did not make any 
substantive changes pertaining to the criteria for 
determining whether the appellant was the veteran's surviving 
spouse for VA benefit purposes, the Board finds that neither 
version of the regulation is more favorable to the appellant.  
VAOPGCPREC 3-2000.  For the sake of clarity, the Board's will 
only refer to the current version of the regulation.  

III.  History

The veteran died on October [redacted], 1995.  The appellant and the 
veteran were married in June 1966 in Montgomery County, 
Tennessee.  The veteran and the appellant then lived in North 
Carolina.  

In an August 1996 letter, the appellant reported that she 
left the veteran and moved back to Tennessee in 1975 because 
the veteran had been using drugs.  She stated that they had 
later reconciled and that she had planned to move back to 
Fort Bragg, North Carolina to be with the veteran.  However, 
she did not because the veteran received orders for Germany 
for two years.  On returning from Germany in 1979 the veteran 
was sent to Fort Hood, Texas.  According to the appellant, 
the veteran was supposed to get family housing on Fort Hood, 
so that she could move back with him, but instead he began 
using drugs again.  The appellant reported that she continued 
to receive an allotment check until the veteran retired from 
the military.  She stated that the veteran continued to send 
her money every month on his own after the allotment stopped.

At the May 1997 hearing the appellant reported that she moved 
back to Tennessee in 1975 while the veteran stayed at Fort 
Bragg.  The appellant stated that she and the veteran were 
going to get back together when he received orders to go to 
Germany.  The appellant reported that she did not go to 
Germany with the veteran because if the veteran took his 
family he would have had to stay in Germany for three years, 
instead of just two, and the veteran did not want to have to 
stay in Germany for more than two years.  The appellant 
stated that the veteran returned from Germany around 1980 and 
was stationed at Fort Hood, Texas.  She testified that she 
did not move to Texas to be with the veteran because she was 
working.  She asserted that she later planned on moving back 
in with the veteran when he got appropriate housing, but the 
veteran kept putting that off.  The appellant also stated 
that she did not move back in with the veteran because he was 
using drugs.  The appellant testified that the Social 
Security Administration (SSA) conducted an investigation and 
determined that she and the veteran had never been divorced, 
and SSA awarded her widow's benefits based on the veteran's 
death.

Several lay statements were also submitted in support of the 
appellant's claim.  These statements, dated in May, June, and 
November 1996, reiterate the appellant's contention that she 
and the veteran were never divorced.  

A September 1996 lay statement from a friend of the appellee 
indicates that the appellee and the veteran lived together 
for two years prior to the February 1992 marriage.  An 
October 1996 letter from the veteran's brother notes that he 
was under the knowledge that the veteran had divorced the 
appellant.  He further stated that he had gone to the 
veteran's wedding to the appellee. 

A November 1996 letter from the veteran's mother states that 
she attended the veteran's marriage to the appellee.  She 
noted that she wondered if her son had ever divorced his 
first wife.  She also noted that she talked to her 
granddaughter that day (daughter of the appellant), and the 
granddaughter had said that her dad, the veteran, had never 
divorced her mom (the appellant).  

A November 1996 letter from the appellant's (and veteran's) 
daughter states that her parents had always planned on living 
together again, but the veteran's addiction to drugs 
prevented that from happening.  She noted that her father, 
the veteran, constantly kept in contact with both her mother 
(the appellant) and herself.

On a VA Form 21-526 received from the veteran in June 1984, 
the veteran reported that he and the appellant had divorced 
in August 1974 in Fayetteville, North Carolina.  A marriage 
certificate reveals that the veteran married [redacted], the 
appellee, in Killeen, Texas in February 1992.  A birth 
certificate reveals that the veteran and the appellee had a 
child in December 1990.  In February 1992, the veteran 
submitted a VA Form 21-686c.  On this form the veteran 
reported that he divorced the appellant in 1974 and that he 
married the appellee in February 1992.  The veteran's October 
[redacted], 1995 death certificate lists the appellee, [redacted], as 
the veteran's surviving spouse.

III.  Analysis

The appellant's primary argument is that she and the veteran 
were married, and were never legally divorced; therefore, the 
veteran's marriage to the appellee, [redacted], is not valid 
and she is in fact the surviving spouse, not the appellee.  
While, she acknowledges in several statements that she 
separated from the veteran in 1975, she maintains that the 
separation was due to the veteran's drug abuse and that the 
two of them intended to live together again.  

The record supports the appellant's assertion that the 
appellant and the veteran were never actually divorced and 
that the appellant is recognized as the veteran's widow for 
SSA purposes.  However, these facts alone are insufficient to 
establish the appellant as the veteran's surviving spouse for 
VA purposes.  It must also be shown that the appellant lived 
with the veteran continuously from the date of marriage until 
the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse.

In this case, the appellant separated from the veteran in 
1975 and never returned.  The appellant maintains that she 
left because the veteran was using drugs.  The record does 
contain medical evidence that the veteran abused drugs at 
times during his lifetime (See April 1992 VA medical 
records).  The Board notes that the appellant's statements as 
to the reason for the separation will be accepted in the 
absence of contradictory information.  See § 38 C.F.R. 
§ 3.53(b).  Based on the appellant's statements, the 
separation from 1975 until the veteran was stationed in 
Germany is considered to have been due to the misconduct of 
the veteran (abuse of drugs), without the fault of the 
appellant.  Consequently, this time frame is not considered 
to be a separation ending the continuous cohabitation 
requirement necessary for being established as the veteran's 
surviving spouse.

The appellant has further stated that she and the veteran 
were about to reunite when the veteran got sent to Germany by 
the Army for two years.  The Board notes that if separation 
was by mutual consent and the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered to have been broken.  In 
this case the period of time that the veteran was stationed 
in Germany is considered to be separation by mutual consent 
for purposes of convenience or business, and is not 
considered a separation ending the continuous cohabitation 
requirement necessary for being established as the veteran's 
surviving spouse.

However, following the veteran's return from his assignment 
in Germany the appellant did not ever live with the veteran 
again, and the Board finds that the separation was not due to 
the misconduct of, or procured by, the veteran without fault 
of the spouse. 

The appellant has asserted that she did not live with the 
veteran following his return from Germany because the veteran 
spent his money on drugs and failed to get suitable housing.  
She also maintains that the period of time between the return 
from Germany and the veteran's death should not be considered 
a break in continuous cohabitation because it was a temporary 
separation and that they had planned to reunite.  While the 
appellant's statements as to the reason for the separation 
will be accepted in the absence of contradictory information.  
In this case there is contradictory evidence.  The extensive 
service medical records dated from 1979 until the veteran's 
retirement from the Army in August 1983 do not reveal any 
drug abuse.  Drug abuse was also not shown on VA examination 
in November 1984.  This is evidence that the veteran was not 
abusing drugs at that time.  The Board further notes that the 
appellant has also stated that she did not move back to Texas 
to be with the veteran when he returned from Germany because 
she had a job in Tennessee.  This shows that the separation 
was not procured by the veteran or as a result of misconduct.  
Consequently, the Board finds that the weight of the most 
reliable evidence reveals that the appellant was separated 
from the veteran following his return from Germany and that 
this separation was not due to the misconduct of, or procured 
by, the veteran without fault of the appellant. 

The evidence also clearly shows that the break in 
cohabitation between the veteran's return from Germany and 
his death was not a temporary separation by mutual consent.  
This is shown by the fact that the veteran had a child with 
the appellee in December 1990, and by his marrying the 
appellee in February 1992.  

In this case, it is clear from the evidence of record that 
the veteran and the appellant had separated permanently long 
prior to the veteran's death.  This is shown by the appellant 
having lived in Tennessee the entire time, while the veteran 
lived in Texas from his return from Germany until his death.  
This is also shown by the veteran living with, having a child 
with, and marrying a woman in Texas.  Furthermore, the 
appellant had notice of the veteran's domicile and second 
marriage.  This is shown by the appellant's statements that 
she kept in contact with the veteran and by the fact that her 
own daughter went to the veteran's second wedding.  Not only 
did the appellant have notice of the veteran's second 
marriage, but there is no indication that the appellant ever 
objected to the veteran's second marriage.

Accordingly, the Board finds that since the appellant did not 
live continuously from the date of marriage to the date of 
the veteran's death, and that such separation was not due to 
the misconduct of or procured by, the veteran without fault 
of the spouse, the appellant can not be considered the 
veteran's surviving spouse for VA purposes.

As noted above, the Board recognizes that the evidence 
indicates that the veteran was not divorced from the 
appellant prior to the veteran's marriage to the appellee.  
The Board also notes that the SSA recognizes the appellant as 
the widow of the veteran.  However, these facts are not 
enough to establish the appellant as the veteran's surviving 
spouse due to the fact that the appellant did not live with 
the veteran continuously until the date of the veteran's 
death.  See 38 C.F.R. § 3.350. 



Accordingly, the preponderance of the evidence is against the 
appellant's claim and recognition as the veteran's surviving 
spouse is not warranted.


ORDER

The appellant is not entitled to recognition as the veteran's 
surviving spouse for the purposes of Department of Veterans 
Affairs death benefits.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


